DETAILED ACTION
	This action is a first action on the merits. The claims filed on October 20, 2020 have been entered. Claims 1-20 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application claims benefit of US provisional application No. 17/075,526 field on January 16, 2020. 

Information Disclosure Statement
The information disclosure statement filed January 12, 2021 has been considered by the Examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tjhang, US 2015/0007983 (hereinafter Tjhang). 
Claim 1: Tjhang discloses a method to perform downhole inspection in real-time (downhole imaging systems and method, abstract), the method comprising:
deploying a camera (LWD  module 120/120A or MWD module 103/130A may include imaging assembly, par [0050], imaging devices 224A-B can be cameras, par [0053]) and a logging tool (logging-while drilling module 120/120A, par [0048]) downhole (see Fig 1A);
obtaining real time transmissions of images from the camera (downhole real-time image processing system for reducing the amount of captured video transmitted to surface, abstract, par [0041]);
obtaining real-time transmissions of data from the logging tool (LWD module 120 includes capabilities for measuring, processing, and storing information, as well as for communicating with the surface equipment, par [0048]); and 
determining a presence of a downhole anomaly based on the real-time transmissions of images and the real-time transmissions of data (downhole camera services are used to diagnose mechanical problems in wells, such as casing and tubing anomalies, corrosion, or for example for multilateral window identification and observation of items lost in a well, fishing operation, par [0002]).
Claim 11: Tjhang discloses a downhole inspection system (downhole imaging systems and method, abstract), comprising: 
a storage medium (processor and memory, par [0008]); and 
one or more processors (processor and memory, par [0008]) configured to: 
obtain real-time transmissions of images from a camera of a logging tool ((LWD  module 120/120A or MWD module 103/130A may include imaging assembly, par [0050], imaging devices 224A-B can be cameras, par [0053], downhole real-time image processing system for reducing the amount of captured video transmitted to surface, abstract, par [0041]); 
obtain real-time transmissions of data from the logging tool (logging-while drilling module 120/120A, par [0048], LWD module 120 includes capabilities for measuring, processing, and storing information, as well as for communicating with the surface equipment, par [0048]
determine a presence of a downhole anomaly based on the real-time transmissions of images and the real-time transmissions of data (downhole camera services are used to diagnose mechanical problems in wells, such as casing and tubing anomalies, corrosion, or for example for multilateral window identification and observation of items lost in a well, fishing operation, par [0002]).
Claim 13: Tjhang discloses the presence of the downhole anomaly is determined while the camera and the logging tool are deployed downhole (LWD  module 120/120A or MWD module 103/130A may include imaging assembly, par [0050], imaging devices 224A-B can be cameras, par [0053], downhole real-time image processing system for reducing the amount of captured video transmitted to surface, abstract, par [0041]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5, 7-10, 12, 14-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tjhang in view of Gooneratne et al., US 2020/0190959 (hereinafter Gooneratne).
Claim 2: Tjhang fails to disclose determining the presence of the downhole anomaly comprises performing an automated real-time determination of a presence of the downhole anomaly through computer vision and artificial intelligence techniques based on the real-time transmissions of images and the real-time transmissions of data.
Gooneratne discloses a monitoring system able to continuously monitor well components in real-time and continuous image and signal processing to extract operating parameter information, identify operating conditions such as faults and anomalies in the well component (par [0053]). The image base monitoring system 200, can include one or more image sensors 202, such as cameras, and an onsite gateway 204 (par [0063]).  The edge gateway 204 can include a computer system having a data ingestion module to acquire the data from the image sensor 202, or any other sensor, on the rig floor 102. The analysis module of the gateway 204, can perform one or more analysis operations using machine learning algorithms or artificial intelligence algorithms. Such algorithms can be based on the developed detection, failure, and prediction models utilized to obtain the condition of a well component (par [0087]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Tjhang, to include real-time determination of downhole anomalies using the computer visions and artificial intelligence based on real-time transmissions of images and data, as disclosed by Gooneratne, as this modification would have provided continuous image and signal processing to extract operating parameter information, identify operating conditions such as faults and par [0053]).
Claim 3: Tjhang, as modified by Gooneratne, discloses determining the presence of the downhole anomaly is performed while the camera and the logging tool are deployed downhole (Tjhang, LWD  module 120/120A or MWD module 103/130A may include imaging assembly, par [0050], imaging devices 224A-B can be cameras, par [0053], are shown downhole in Fig 1A, abstract, par [0004]). 
Claim 4: Tjhang, as modified by Gooneratne, discloses comprising utilizing artificial intelligence techniques to determine the presence of the downhole anomaly (Gooneratne, monitoring system is able to continuously monitor well components in real time and perform continuous image and signal processing to extract operating parameter information, identify operating conditions such as faults and anomalies in the well component, par [0053], machine learning/artificial intelligence/big data analytics to process, enrich and present the data in a way to initiate automatic action, par [0054]).
Claim 5: Tjhang, as modified by Gooneratne, discloses utilizing computer vision with machine learning to determine the presence of the downhole anomaly (Gooneratne, monitoring system is able to continuously monitor well components in real time and perform continuous image and signal processing to extract operating parameter information, identify operating conditions such as faults and anomalies in the well component, par [0053], machine learning/artificial intelligence/big data analytics to process, enrich and present the data in a way to initiate automatic action, par [0054]).
Claim 7: Tjhang, as modified by Gooneratne, discloses comprising determining, based on the presence of the downhole anomaly, an improvement to a well intervention operation (Gooneratne, monitoring system monitors well components in real time, and perform continuous image and signal processing to extract operating parameter information, identify operating conditions such as faults and anomalies in the well component, and propose a fix if the identified operating condition reaches a failure threshold of the well component, par [0025]).
Claim 8: Tjhang, as modified by Gooneratne, are silent as to determining, based on the presence of the downhole anomaly, an improvement to a recompletion operation.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method to include determining an improvement to a recompletion operation, par [0025]).  One of ordinary skill in the art would understand that the identification of operation faults and anomalies in well components, and proposing a fix if identified would also be applicable to a recompletion. 
Claim 9: Tjhang, as modified by Gooneratne, are silent as to determining, based on the presence of the downhole anomaly, an improvement to a plug and abandon operation.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method to include determining an improvement to a plug and abandon operation, based on the presence of the downhole anomaly, as Gooneratne discloses a monitoring system that monitors well components in real time to identify operating conditions such as faults and anomalies in the well component, and propose a fix if the identified operating condition reaches a failure threshold of the well component (Gooneratne, par [0025]).  One of ordinary skill in the art would understand that the identification of operation faults and anomalies in well components, and proposing a fix if identified would also be applicable to a plug and abandon operation
Claim 10: Tjhang, as modified by Gooneratne, discloses comprising: analyzing the downhole anomaly (Tjhang, downhole camera services are used to diagnose mechanical problems in wells, such as casing and tubing anomalies, corrosion, or for example for multilateral window identification and observation of items lost in a well, fishing operation, par [0002]); and
 improving performance of a subsequent downhole inspection operation based on an analysis of the downhole anomaly (Gooneratne, monitoring system monitors well components in real time, and perform continuous image and signal processing to extract operating parameter information, identify operating conditions such as faults and anomalies in the well component, and propose a fix if the identified operating condition reaches a failure threshold of the well component, par [0025]).
Claim 12 Tjhang discloses analyzing the downhole anomaly (Tjhang, downhole camera services are used to diagnose mechanical problems in wells, such as casing and tubing anomalies, corrosion, or par [0002]).
Tjhang fails to disclose improving performance of a subsequent downhole inspection operation based on an analysis of the downhole anomaly.
Gooneratne discloses a monitoring system that monitors well components in real time.  The monitoring system performs continuous image and signal processing to extract operating parameter information, identify operating conditions such as faults and anomalies in the well component, and propose a fix if the identified operating condition reaches a failure threshold of the well component (par [0025]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Tjhang, to include , as disclosed by Gooneratne, as this modification would have provided continuous image and signal processing to extract operating parameter information, identify operating conditions such as faults and anomalies in the well component, and propose a fix if the identified operating condition reaches a failure threshold of the well component (Gooneratne, par [0053]).
Claim 14: Tjhang, as modified by Gooneratne, further discloses the one or more processors (Tjhang, processor and memory, par [0008])  are further configured to utilize artificial intelligence techniques to determine the presence of the downhole anomaly (Gooneratne, the image base monitoring system 200, can include one or more image sensors 202, such as a cameras, and an onsite gateway 204, par [0063], edge gateway 204 can include a computer system having a data ingestion module to acquire the data from the image sensor 202, or any other sensor, on the rig floor 102, analysis module of the gateway 204, can perform one or more analysis operations using machine learning algorithms or artificial intelligence algorithms, based on the developed detection, failure, and prediction models utilized to obtain the condition of a well component, par [0087]).
Claim 15: Tjhang, as modified, Gooneratne discloses the one or more processors are further configured to utilize computer vision with machine learning to determine the presence of the downhole anomaly (Gooneratne, the image base monitoring system 200, can include one or more image sensors 202, such as a cameras, and an onsite gateway 204, par [0063], edge gateway 204 can include a computer system having a data ingestion module to acquire the data from the image sensor 202, or any 102, analysis module of the gateway 204, can perform one or more analysis operations using machine learning algorithms or artificial intelligence algorithms, based on the developed detection, failure, and prediction models utilized to obtain the condition of a well component, par [0087]).
Claim 17: Tjhang discloses a machine-readable medium comprising instructions stored therein (downhole imaging systems and method, abstract, on-site edge gateway 204 includes one or more processors and a non-transitory computer-readable storage medium, par [0079]), which when executed by one or more processors (processor and memory, par [0008]), causes the one or more processors to perform operations comprising: 
obtaining real-time transmissions of images from a camera of a logging tool (LWD  module 120/120A or MWD module 103/130A may include imaging assembly, par [0050], imaging devices 224A-B can be cameras, par [0053], downhole real-time image processing system for reducing the amount of captured video transmitted to surface, abstract, par [0041]); 
obtaining real-time transmissions of data from the logging tool (logging-while drilling module 120/120A, par [0048], LWD module 120 includes capabilities for measuring, processing, and storing information, as well as for communicating with the surface equipment, par [0048]); and; 
determining a presence of a downhole anomaly based on the real-time transmissions of images and the real-time transmissions of data (downhole camera services are used to diagnose mechanical problems in wells, such as casing and tubing anomalies, corrosion, or for example for multilateral window identification and observation of items lost in a well, fishing operation, par [0002]); 
analyzing the downhole anomaly (downhole camera services are used to diagnose mechanical problems in wells, such as casing and tubing anomalies, corrosion, or for example for multilateral window identification and observation of items lost in a well, fishing operation, par [0002]).
Tjhang fails to disclose improving performance of a subsequent downhole inspection operation based on an analysis of the downhole anomaly.
Gooneratne discloses an image based monitoring system monitors well components in real time, and performs continuous image and signal processing to extract operating parameter information, identify operating conditions such as faults and anomalies in the well component, and propose a fix if the identified operating condition reaches a failure threshold of the well component (par [0025], [0053]).The 200, can include one or more image sensors 202, such as a cameras, and an onsite gateway 204 (par [0063], [0087]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Tjhang, to improve performance of a subsequent downhole inspection operation based on an analysis of the downhole anomaly as disclosed by Gooneratne, as this modification would have provided continuous image and signal processing to extract operating parameter information, identify operating conditions such as faults and anomalies in the well component, and propose a fix if the identified operating condition reaches a failure threshold of the well component (Gooneratne, par [0053]). One of ordinary skill in the art would understand that this modification would improve the performance of subsequent inspection operations.
Claim 18: Tjhang, as modified by Gooneratne, discloses instructions stored therein, which when executed by one or more processors (Tjhang, processor and memory, par [0008]), causes the one or more processors to perform operations comprising utilizing artificial intelligence techniques to determine the presence of the downhole anomaly (Gooneratne, the image base monitoring system 200, can include one or more image sensors 202, such as a cameras, and an onsite gateway 204, par [0063], edge gateway 204 can include a computer system having a data ingestion module to acquire the data from the image sensor 202, or any other sensor, on the rig floor 102, analysis module of the gateway 204, can perform one or more analysis operations using machine learning algorithms or artificial intelligence algorithms, based on the developed detection, failure, and prediction models utilized to obtain the condition of a well component, par [0087]).
Claim 19: Tjhang, as modified by Gooneratne, discloses instructions stored therein, which when executed by one or more processors (Tjhang, processor and memory, par [0008]), causes the one or more processors to perform operations comprising utilizing computer vision with machine learning to determine the presence of the downhole anomaly (Gooneratne, the image base monitoring system 200, can include one or more image sensors 202, such as a cameras, and an onsite gateway 204, par [0063], edge gateway 204 can include a computer system having a data ingestion module to acquire the data from the image sensor 202, or any other sensor, on the rig floor 102, analysis module of the gateway 204, can perform one or more analysis operations using machine learning algorithms or artificial intelligence par [0087]).

Claim 6, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tjhang in view of Gooneratne as applied to claims 5, 15, and 17, and further in view of Lie, US 2011/0087434 (hereinafter Lie).
Claim 6: Tjhang, as modified by Gooneratne, further discloses image views can be utilized to perform real-time, continuous image and signal processing and compared with detection/failure/prediction models in artificial intelligence, machine learning databases, to extract information and identify anomalies or failures (present and potential) regarding the integrity of the component (Gooneratne, par [0086]).
Tjhang, as modified by Gooneratne, is silent as to utilizing computer vision with machine learning comprises comparing the downhole anomaly with another downhole anomaly present in a similar downhole environment.
Lie discloses a downhole monitoring system including a digital signal processor (310). The processor is operable to compare, by a correlation-type technique or using a neural network approach, the Fourier spectrum coefficients Fαβ with templates of frequency spectra of specific types of known defects occurring within boreholes, for example leakage holes, obstructions, cracks and so forth. In an event of the computer frequency spectrum Fαβ being sufficiently similar, within a threshold limit, to one or more of the frequency spectra of the one or more templates, a defect in the borehole is deemed to have been found (par [00115]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Tjhang, as modified by Gooneratne, to further include comparing the downhole anomaly with another downhole anomaly present in a similar downhole environment as disclosed by Lie, as this modification would have provided further data for performing real-time image and signal processing and comparisons to thereby assist in determining the presence of anomalies in the borehole (Lie, par [0115]).
Claim 16: Tjhang, as modified by Gooneratne, further discloses image views can be utilized to perform real-time, continuous image and signal processing and compared with detection/failure/prediction par [0086]).
Tjhang, as modified by Gooneratne, is silent as to the one or more processors are further configured to: utilize computer vision with machine learning to compare the downhole anomaly with another downhole anomaly present in a similar downhole environment; and determine the presence of the downhole anomaly based on a comparison of the downhole anomaly with another downhole anomaly present in a similar downhole environment.
Lie discloses a downhole monitoring system including a digital signal processor (310). The processor is operable to compare, by a correlation-type technique or using a neural network approach, the Fourier spectrum coefficients Fαβ with templates of frequency spectra of specific types of known defects occurring within boreholes, for example leakage holes, obstructions, cracks and so forth. In an event of the computer frequency spectrum Fαβ being sufficiently similar, within a threshold limit, to one or more of the frequency spectra of the one or more templates, a defect in the borehole is deemed to have been found (par [00115]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Tjhang, as modified by Gooneratne, to further include utilizing computer vison with machine learning for comparing the downhole anomaly with another downhole anomaly present in a similar downhole environment to determine the presence of the downhole anomaly  as disclosed by Lie, as this modification would have provided further data for performing real-time image and signal processing and comparisons to thereby assist in determining the presence of anomalies in the borehole (Lie, par [0115]).
Claim 20: Tjhang, as modified by Gooneratne, further discloses image views can be utilized to perform real-time, continuous image and signal processing and compared with detection/failure/prediction models in artificial intelligence, machine learning databases, to extract information and identify anomalies or failures (present and potential) regarding the integrity of the component (Gooneratne, par [0086]).
Tjhang, as modified by Gooneratne, is silent as to further comprising instructions stored therein, which when executed by one or more processors, causes the one or more processors to perform operations comprising: utilizing computer vision with machine learning to compare the downhole anomaly 
Lie discloses a downhole monitoring system including a digital signal processor (310). The processor is operable to compare, by a correlation-type technique or using a neural network approach, the Fourier spectrum coefficients Fαβ with templates of frequency spectra of specific types of known defects occurring within boreholes, for example leakage holes, obstructions, cracks and so forth. In an event of the computer frequency spectrum Fαβ being sufficiently similar, within a threshold limit, to one or more of the frequency spectra of the one or more templates, a defect in the borehole is deemed to have been found (par [00115]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the machine readable medium of Tjhang, as modified by Gooneratne, to further include utilizing computer vision with machine learning for comparing the downhole anomaly with another downhole anomaly present in a similar downhole environment to determine the presence of the downhole anomaly  as disclosed by Lie, as this modification would have provided further data for performing real-time image and signal processing and comparisons to thereby assist in determining the presence of anomalies in the borehole (Lie, par [0115]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The disclosure of Wendorf et al., US 2017/0145807 (hereinafter Wendorf) is applicable to the claims but was not relied upon in the current rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/             Primary Examiner, Art Unit 3676